D.LS., Inc.

401 Broadway

Ste. 510

New York, NY 10013
212-925-1220
www.disnational.com

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHANA MELIUS,

Civil Action No. 1:20-cv-05237-ER

Plaintiff(s),
AFFIDAVIT OF SERVICE
v.

NEW YORK CITY COUNCIL and
COUNCIL MEMBER ANDY KING,
in his individual capacity,

Defendant(s).

STATE OF NEW YORK }
5.9.
COUNTY OF NEW YORK)

FREDERICK PRINGLE, being duly sworn, deposes and says that he is over eighteen years of
age, is employed by the attorney service, DLS, INC., and is not a party to this action.

That on the 30" day of July, 2020, at approximately the time of 9:00 am, deponent served a true
copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT, CIVIL COVER SHEET, INDIVIDUAL
PRACTICES OF JUDGE EDGARDO RAMOS, AND INDIVIDUAL PRACTICES IN CIVIL CASES
MAGISTRATE JUDGE SARAH L. CAVE upon COUNCIL MEMBER ANDY KING at 952 East 218" Street,
Bronx, NY 10469, by personally delivering and leaving the same with NEVA SHILLINGFORD KING, a
person of suitable age and discretion, wife, at that address, the actual place of residence. At the time of
service, deponent asked NEVA SHILLINGFORD KING whether COUNCIL MEMBER ANDY KING is in
active military service for the United States of America or for the State in any capacity whatever or
dependent upon a person in active military service and received a negative reply.

NEVA SHILLINGFORD KING is a black female, approximately 70 years of age, stands

approximately 5 feet 6 inches tall, weighs approximately 150 pounds with brown hair and brown eyes.

 
 

 

D.LS., Inc.

401 Broadway

Ste, 510

New York, NY 10013
212-925-1220
www.disnational.com

 

 

Pan ee LAWYER Rias\ aco

» Premier Briar Det Retri: cy and ats tte ata fot) Elita

Rie crass

 

That on the 3% day of August, 2020, deponent served another copy of the foregoing upon
COUNCIL MEMBER ANDY KING by first class mail, by enclosing a true copy thereof in a securely sealed
and postpaid wrapper with the words "PERSONAL AND CONFIDENTIAL" written on the same envelope and
not indicating on the outside that it is from an attorney or concerns an action against the person to be
served, and depositing the same into an official depository maintained by the Government of the United

States, City and State of New York, addressed as follows:

COUNCIL MEMBER ANDY KING
952 EAST 218™ STREET
BRONX, NY 10469

Lhe Lo

FREDERICK PRINGLE, #2067891

Sworn to before me this

 

PUBLIC

 

JONATHAN RIPPS
NOTARY PUBLIC, STATE OF NEW YORK.
Registration No, 01R16109718
Qualified in New York County
My Commission Expires May 17, 2024

 

 

 

 
